Title: From George Washington to Friedrich von Poellnitz, 23 March 1790
From: Washington, George
To: Poellnitz, Friedrich Charles Hans Bruno, baron von



Sir.
New York March 23d 1790

I received, a few days ago, your letter on the subject of establishing a farm, under the public patronage, for the purpose of encreasing & extending agricultural knowledge—in answer to which, I have only leisure to make the following general observations.

As I have passed a considerable portion of my life very satisfactorily in the business of agriculture, it will be understood, that I am alike fond of it, on an individual account, as on account of its public emoluments. But, however convinced I am of the great advantages to be derived to the Community from improvements in it, however susceptible of improvements I consider the present state of farming in this Country, and however desirous I am of seeing these improvements take place immediately—yet, in my public capacity, I know not whether I can with propriety do any thing more at present, than what I have already done. I have brought the subject, in my speech at the opening of the present Session of Congress, before the national Legislature. It rests with them to decide what measures ought afterwards to be adopted for promoting the success of the great objects which I have recommended to their attention. I can only say farther, that whatever wise & prudent plans may be deemed most feasible & effectual (as being clearly within the functions & abilities of the general Government) will meet with my ready & hearty concurrence.
Since the Seat of Government of the United States is not yet determined, and since the subject of Finance has not yet received such a form as may justify any considerable new expenditures, it is hardly probable that Congress could enter deeply into the discussion of your meditated improvements in agriculture, during their actual Session-—But, I request, Sir, you will be persuaded, that, in all events, I have a proper sense of your zeal in this matter, that I have great confidence in your ability, and ardent wishes for your success; being with due consideration Sir Your most obedt & humble Servant.
